Case 1:19-cv-00851-JRS-TAB Document 105 Filed 05/06/20 Page 1 of 6 PageID #: 850




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 ROGER GRAHAM,                                       )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )        No. 1:19-cv-00851-JRS-TAB
                                                     )
 DUSHAN ZATECKY Warden,                              )
 WEXFORD OF INDIANA, LLC,                            )
 PAUL A. TALBOT MD,                                  )
 MICHELLE LAFLOWER,                                  )
 ALEYCIA MCCULLOUGH,                                 )
 NIKKI TAFOYA RN, BSN,                               )
                                                     )
                              Defendants.            )


                       Order Granting Defendant Aleycia McCullough's
                         Unopposed Motion for Summary Judgment


        Plaintiff Roger Graham, an inmate in the Indiana Department of Correction (IDOC)

 proceeding pro se, filed this 42 U.S.C. § 1983 action seeking compensatory and punitive damages

 and injunctive relief for the defendants' alleged deliberate indifference to his serious medical

 needs. Dkt. 2. Aleycia McCullough, one of six defendants, moves for summary judgment because

 her employment at Mr. Graham's correctional facility ended before any of the events alleged in the

 complaint occurred, and she was not involved in providing any services at the facility after her

 employment ended. Dkt. 48. Mr. Graham was served with the motion and a separate notice of right

 to respond, dkt. 50, but has not responded to Ms. McCullough's motion and it is therefore

 unopposed. For the reasons explained below, the motion for summary judgment, dkt. [48], is

 granted.
Case 1:19-cv-00851-JRS-TAB Document 105 Filed 05/06/20 Page 2 of 6 PageID #: 851




                              I. Summary Judgment Legal Standard

        A motion for summary judgment asks the Court to find that a trial is unnecessary because

 there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

 as a matter of law. See Fed. R. Civ. P. 56(a). On summary judgment, a party must show the Court

 what evidence it has that would convince a trier of fact to accept its version of the events. Gekas

 v. Vasilades, 814 F.3d 890, 896 (7th Cir. 2016). The moving party is entitled to summary judgment

 if no reasonable fact-finder could return a verdict for the non-moving party. Nelson v. Miller, 570

 F.3d 868, 875 (7th Cir. 2009). To survive a motion for summary judgment, the non-moving party

 must set forth specific, admissible evidence showing that there is a material issue for trial. Celotex

 Corp. v. Catrett, 477 U.S. 317, 323 (1986). The Court views the record in the light most favorable

 to the non-moving party and draws all reasonable inferences in that party's favor. Skiba v. Illinois

 Cent. R.R. Co., 884 F.3d 708, 717 (7th Cir. 2018). It cannot weigh evidence or make credibility

 determinations on summary judgment because those tasks are left to the fact-finder. Miller v.

 Gonzalez, 761 F.3d 822, 827 (7th Cir. 2014). The Court need only consider the cited materials and

 need not scour the record for other evidence. Fed. R. Civ. P. 56(c)(3); Grant v. Trustees of Ind.

 Univ., 870 F.3d 562, 573-74 (7th Cir. 2017).

        Mr. Graham has not responded to Ms. McCullough's motion for summary judgment, and

 the deadline for doing so has long passed. The consequence is that Mr. Graham has conceded her

 assertions of fact. See Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003) ("[F]ailure to respond by

 the nonmovant as mandated by the local rules results in an admission."); see S.D. Ind. Local Rule

 56-1 ("A party opposing a summary judgment motion must . . . file and serve a response brief and

 any evidence . . . that the party relies on to oppose the motion. The response must . . . identif[y]

 the potentially determinative facts and factual disputes that the party contends demonstrate a



                                                   2
Case 1:19-cv-00851-JRS-TAB Document 105 Filed 05/06/20 Page 3 of 6 PageID #: 852




 dispute of fact precluding summary judgment."). Because Mr. Graham failed to respond to the

 motion, and thus failed to comply with the Court's Local Rules regarding summary judgment, the

 Court will not consider allegations in Mr. Graham's complaint as evidence opposing the motion

 for summary judgment. Although pro se filings are construed liberally, pro se litigants such as

 Mr. Graham are not exempt from procedural rules. See Pearle Vision, Inc. v. Romm, 541 F.3d 751,

 758 (7th Cir. 2008) (noting that "pro se litigants are not excused from compliance with procedural

 rules"); Members v. Paige, 140 F.3d 699, 702 (7th Cir. 1998) (stating that procedural rules "apply

 to uncounseled litigants and must be enforced"). This does not alter the standard for assessing a

 Rule 56 motion, but it does "reduc[e] the pool" from which the facts and inferences relative to such

 a motion may be drawn. Smith v. Severn, 129 F.3d 419, 426 (7th Cir. 1997).

                                        II. Facts of the Case

        The following statement of facts was evaluated pursuant to the standard set forth above.

 That is, this statement of facts is not necessarily objectively true, but as the summary judgment

 standard requires, the undisputed facts and the disputed evidence are presented in the light

 reasonably most favorable to Mr. Graham as the non-moving party with respect to the motion for

 summary judgment. See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).

        In his complaint, mistitled as a "First Amended Complaint," Mr. Graham alleged that he

 has experienced wood fragments in his hand since August 16, 2017. Dkt. 2 at ¶ 15. Mr. Graham

 contended that the wood fragments caused him pain and that the defendants, all working at the

 Pendleton Correctional Facility (PCF), were deliberately indifferent to his serious medical needs

 when his hand was not properly treated. Id. at ¶¶ 15-26. As to Ms. McCullough, Mr. Graham

 alleged that at all times material to his allegations, she was employed by defendant Wexford of

 Indiana, LLC, and worked at PCF. Id. at ¶ 8. He alleged that her duties were "to ensure that



                                                  3
Case 1:19-cv-00851-JRS-TAB Document 105 Filed 05/06/20 Page 4 of 6 PageID #: 853




 appropriate steps were to be made to insure that all foreign bodies (wood fragments) were removed

 and the appropriate specialist[s] were seen . . . but [she] failed to do so." Id. at ¶ 19; see also id. at

 ¶ 32 (explaining the above allegation in more detail).

         Ms. McCullough never worked for Wexford of Indiana, LLC. Dkt. 48-2 at ¶ 1. She had

 been employed by Wexford's predecessor, Corizon, LLC, as the Health Services Administrator at

 PCF, but that employment ended on March 31, 2017. Id. at ¶ 2. When her PCF-based employment

 ended on March 31, 2017, she moved to Kansas where she is still employed by Corizon. Id. At no

 time relevant to the issues in this action was Ms. McCullough involved in Mr. Graham's medical

 care. Id. at ¶ 5.

                                              III. Analysis

         Applying the foregoing legal standard to the undisputed facts, Ms. McCullough has

 established that she was not employed or working at PCF at any time relevant to Mr. Graham's

 claims. Her last day of working at PCF was March 31, 2017, several months before the onset of

 Mr. Graham's claims on August 16, 2017. It appears Mr. Graham intended to sue the Health

 Services Administrator involved with his case, but he named the wrong person.

         “Individual liability under § 1983 . . . requires personal involvement in the alleged

 constitutional deprivation.” Colbert v. City of Chicago, 851 F.3d 649, 657 (7th Cir. 2017) (internal

 quotation omitted) (citing Wolf-Lillie v. Sonquist, 699 F.2d 864, 869 (7th Cir. 1983) (“Section

 1983 creates a cause of action based on personal liability and predicated upon fault. An individual

 cannot be held liable in a § 1983 action unless he caused or participated in an alleged constitutional

 deprivation. . . . . A causal connection, or an affirmative link, between the misconduct complained

 of and the official sued is necessary.”)); Wilson v. Warren Cty., Illinois, 830 F.3d 464, 469 (7th




                                                     4
Case 1:19-cv-00851-JRS-TAB Document 105 Filed 05/06/20 Page 5 of 6 PageID #: 854




 Cir. 2016) (erroneously sued defendant dismissed because no personal involvement in the

 underlying events).

        For the foregoing reasons, defendant Aleycia McCullough's unopposed motion for

 summary judgment, dkt. [48], is granted. All claims against Aleycia McCullough are dismissed

 with prejudice. No partial final judgment shall issue at this time.

                                           IV. Conclusion

        For the reasons explained above, Aleycia McCullough's motion for summary judgment,

 dkt. [48], is granted. The clerk is directed to terminate this defendant from the docket.

        IT IS SO ORDERED.



 Date: 5/6/2020




                                                   5
Case 1:19-cv-00851-JRS-TAB Document 105 Filed 05/06/20 Page 6 of 6 PageID #: 855




 Distribution:

 Roger Graham
 890664
 Pendleton Correctional Facility
 Electronic Service Participant – Court Only

 Douglass R. Bitner
 Katz Korin Cunningham, P.C.
 dbitner@kkclegal.com

 Jeb Adam Crandall
 Bleeke Dillon Crandall Attorneys
 jeb@bleekedilloncrandall.com

 Christopher Andrew Farrington
 Bleeke Dillon Crandall Attorneys
 drew@bleekedilloncrandall.com

 Marley Genele Hancock
 Indiana Attorney General
 marley.hancock@atg.in.gov

 Angela Marie Rinehart
 Katz Korin Cunningham, P.C.
 arinehart@kkclegal.com




                                               6
